Citation Nr: 1122870	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  08-17 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran's DD Form 214 shows active duty service from January 1995 to April 1996, and for an additional 14 years, 8 months, and 16 days.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued the Veteran's 10 percent disability rating for osteoarthritis of the lumbar spine at L5-S1.

In a May 2009 rating decision, the RO increased the evaluation for the Veteran's osteoarthritis of the lumbar spine at L5-S1 to 20 percent, effective March 30, 2007-the date of the Veteran's claim for an increased rating.  As that award was not a complete grant of benefits, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2010, the Veteran testified at a hearing on appeal before the undersigned Veterans Law Judge (video conference hearing); a copy of the transcript is associated with the record.

In a May 2010 decision, the Board denied the Veteran's claim for entitlement to a disability rating in excess of 20 percent for osteoarthritis of the lumbar spine.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Secretary of Veterans Affairs and the Veteran, through his attorney, filed a Joint Motion to remand the issue of TDIU for further development pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The motion expressly excluded the issue of the Board's denial of the Veteran's claim for a disability rating in excess of 20 percent for osteoarthritis of the lumbar spine.  The motion was granted by the Court in March 2011, and the case was returned to the Board for further consideration.

In April 2011, the Veteran waived RO consideration of the evidence submitted following the most recent review by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2010).

The issues of entitlement to service connection for a psychiatric disorder as secondary to the Veteran's service-connected osteoarthritis of the lumbar spine at L5-S1, and entitlement to special monthly compensation based on the need for regular aid and attendance have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further consideration of the Veteran's claim for entitlement to a TDIU due to his service-connected disability.  In its adoption of the March 2011 Joint Motion, the Court held that the Veteran's claim includes a claim for entitlement to TDIU due to service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel of the increased rating claim is the issue of whether a grant of TDIU is warranted as a result of that disability.  Id.

The Court held that, during the course of his rating claim on appeal, the Veteran has submitted some evidence that he is unemployable due to his service-connected osteoarthritis of the lumbar spine at L5-S1.  See, e.g., an April 2009 VA examination report that noted the Veteran's assertion that he had not been employed since 2005 because of back pain, an August 2008 Lumbar Spine Impairment Questionnaire indicating that the Veteran was unable to work, an August 2007 Multiple Impairment Questionnaire listing a diagnosis of low back pain and noting that the Veteran was unable to work, and a letter from C.A. Nester Jr., M.D., stating that he believed that the Veteran was completely disabled and unable to perform full-time or competitive work.  Additionally, the Veteran's representative requested at his March 2010 Board hearing that the Veteran be considered unemployable.  Id. at p. 12.

Entitlement to TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

The Veteran has the following service-connected disability:  osteoarthritis of the lumbar spine at L5-S1, rated 20 percent disabling.  His combined service-connected disability rating is currently 20 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  Thus, he does not currently satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

On remand, the RO should send a VCAA notice letter to the Veteran for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, this letter should be compliant with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Second, the RO should provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.

Third, the RO should schedule the Veteran for an examination, by an appropriate specialist, to determine whether his service-connected disability-osteoarthritis of the lumbar spine at L5-S1-prevents him from securing or following a substantially gainful occupation, without consideration of any nonservice-connected disorders and advancing age.  In other words, the examiner should definitively state whether the Veteran's service-connected osteoarthritis of the lumbar spine at L5-S1 would by itself prevent him from securing and maintaining gainful employment.

Fourth, where, as here, a Veteran fails to meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Therefore, the Board refers the issue of TDIU to the Director of Compensation and Pension Service for an evaluation under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal, either on a schedular or extra-schedular basis.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  This letter should also comply with the Court case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him concerning the elements of a disability rating and an effective date.

2.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out.  See M21-1MR, IV.ii.2.F.25.i.

3.  After completion of the above, schedule the Veteran for an examination, by an appropriate specialist, to determine whether his service-connected disability-osteoarthritis of the lumbar spine at L5-S1-prevents him from securing or following a substantially gainful occupation, without consideration of any nonservice-connected disorders and advancing age.  In other words, please definitively state whether the Veteran's service-connected osteoarthritis of the lumbar spine at L5-S1 would by itself prevent him from securing and maintaining gainful employment.

The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.  The examiner should provide a detailed discussion of the rationale for the opinion rendered with consideration of the pertinent lay and medical evidence of record.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

4.  After completion of the above, submit the claim for TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for an evaluation under 38 C.F.R. § 4.16(b), to determine whether the Veteran's service-connected disability is of such severity as to render him unable to secure and follow a substantially gainful occupation.  The Veteran's service-connected disability, and not his age or his non-service-connected disabilities, should be considered when making this determination.  Under 38 C.F.R. § 4.16(b), all of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment, lay statements, and all other factors having a bearing on the issue must be addressed.

5.  After completion of the above, the AOJ should adjudicate the claim for a TDIU due to service-connected disability.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



